DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/20 has been entered.

Response to Amendment
Claims 29-34, 38, 40-42, and 47-50 are pending in the application.  Claims 1-28, 35-37, 39, and 43-46 have been canceled.  Claim 47 has been amended.

Allowable Subject Matter
Claims 29-34, 38, 40-42, and 47-50 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 29-34, 38, 40-42, and 47-50 are allowable for the reasons provided in the Office Actions mailed 1/22/20 and 7/23/20.
Claim 47 has been amended to further recite that the anchor receptacle is positioned on a side of the delivery catheter and proximal of a distal tip of the delivery 
An updated prior art search also failed to uncover any references that disclose or suggest the limitations of claim 47, as amended.  Tuval (US 2012/0226294 A1) discloses (Figures 1-8H) a system for treating a heart of a patient comprising a guidewire (65); a delivery catheter (50) comprising an anchor receptacle (54/56/58) being positioned on a side of the delivery catheter and proximal of a distal tip of the delivery catheter so that the lumen of the delivery catheter extends through a portion of the delivery catheter on a proximal side and on a distal side of the anchor receptacle; an anchor (P1/P2/P3) positionable within the anchor receptacle and deliverable from the anchor receptacle so that the anchor exits the anchor receptacle in a radial direction in relation to the axis of the delivery catheter; a tension member (30) coupled with the anchor.  However, Tuval fails to disclose the release wire and its function as claimed (among other limitations in claim 47).  Chang et al. (US 2005/0222488 A1) disclose (Figures 27-29, 43A, and 43B) a system for treating a heart of a patient comprising a delivery catheter (24); an anchor (120) comprising a lumen (124) configured to receive a 
Claims 48-50 are dependent on claim 47, thus are also allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641.  The examiner can normally be reached on M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/C.D.K/Examiner, Art Unit 3771

/DIANE D YABUT/Primary Examiner, Art Unit 3771